                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

 SHEILA KILGO,                                  )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )
                                                           Civil No. 3:18-cv-00312-RJC-DSC
                                                )
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )

                                            ORDER

       Upon stipulation of the parties, it is hereby ORDERED that Defendant will pay Plaintiff

$6,750.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. See Document #26. Accordingly, Plaintiff’s “Motion for Fees…”

(document #23) is granted in part and denied in part.

       If the award to Plaintiff is not subject to the Treasury Offset Program, payment will be

made by check payable to Plaintiff’s counsel, George C. Piemonte, and mailed to his office at 4601

Charlotte Park Drive, Suite 390, P.O. Box 669468, Charlotte, North Carolina 28266, in accordance

with Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees under the

Equal Access to Justice Act.

       SO ORDERED.
                                Signed: November 8, 2019
